United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS         October 5, 2005
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                            No. 04-41749
                          Summary Calendar


JASON MATTHEW BRESHEARS

                     Plaintiff - Appellant

     v.

SAMMY BROWN, Lieutenant of Field Force; JOSEPH
RANDOLPH, Captain; JOSEPH CASAL, Senior Warden

                     Defendants - Appellees

                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                        USDC No. 6:03-CV-47
                        - - - - - - - - - -

Before KING, Chief Judge, and WIENER and DeMOSS, Circuit Judges.

PER CURIAM:*

     Jason Matthew Breshears, a Texas prisoner (# 635072),

appeals from the district court’s order granting the defendants’

motion for summary judgment in his 42 U.S.C. § 1983 civil rights

action.   The district court concluded that no genuine issue of

material fact remained as to Breshears’s claims that his Eighth

Amendment rights were violated when he was forced to work in

dirty clothes and in cold weather on the “hoe” squad, that the

defendants retaliated against him for filing grievances and

complaints by transferring him from a boiler-room job back to the

hoe squad, and that the defendants violated his First Amendment

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-41479
                                 -2-

right of access to the courts by stealing the original complaint

and exhibits he filed in this action.

     This court reviews de novo a district court’s order granting

a party’s summary-judgment motion.    Whittaker v. BellSouth

Telecomm., Inc., 206 F.3d 532, 534 (5th Cir. 2000).   Summary

judgment is proper if the pleadings, depositions, answers to

interrogatories, and admissions on file, together with any

affidavits filed in support of the motion, show that there is no

genuine issue as to any material fact and that the moving party

is entitled to judgment as a matter of law.   FED. R. CIV. P.

56(c).   The moving party bears the burden of showing the district

court that there is an absence of evidence to support the

nonmoving party’s case.    Celotex Corp. v. Catrett, 477 U.S. 317,

325 (1986).   If the moving party meets the initial burden of

showing that there is no genuine issue, the burden shifts to the

nonmovant to set forth specific facts showing the existence of a

genuine issue for trial.   Rule 56(e).

     Breshears has argued that the defendants retaliated against

him by reassigning him to the hoe squad in early November 2002,

only days after he had been transferred to a more desirable job

in the boiler room.   He has asserted that this retaliation had

been motivated by the grievances and complaints he had filed

against two correctional officials, Captain Randolph and

Lieutenant Brown, during the previous several months as they

oversaw his work on the hoe squad.   Breshears had maintained

that, only weeks before the alleged retaliation incident, his
                           No. 04-41479
                                -3-

complaints had caused Brown, who is black, to be reprimanded for

calling Breshears and other white inmates “[K]lansmen.”

     “To state a valid claim for retaliation under section 1983,

a prisoner must allege (1) a specific constitutional right,

(2) the defendant’s intent to retaliate against the prisoner for

his or her exercise of that right, (3) a retaliatory adverse act,

and (4) causation.”   Jones v. Greninger, 188 F.3d 322, 324-25

(5th Cir. 1999).   “The law of this circuit is clearly established

. . . that a prison official may not retaliate against . . . an

inmate . . . for complaining to a supervisor about a guard’s

misconduct.”   Woods v. Smith, 60 F.3d 1161, 1164 (5th Cir. 1995);

Jackson v. Cain, 864 F.2d 1235, 1248 (5th Cir. 1989).

     The district court did not err in concluding that no genuine

issue of material fact remained as to whether Breshears had shown

retaliatory intent on the part of Captain Randolph and Warden

Casal, the defendants who were responsible for transferring him

from the boiler room back to the hoe squad.   No evidence

indicated that Brown had a direct role in this reassignment.     The

defendants have argued that Breshears was reassigned to the hoe

squad because of security concerns.   They produced summary-

judgment evidence showing that the Texas Department of Criminal

Justice had reevaluated its offender-classification and job-

assignment policies and procedures after the well-publicized

escape of seven inmates from Connolly Unit in 2000.   Their

evidence also showed that Breshears had escaped from a detention

facility and that he appeared to have had connections to white-

supremacist groups.   Although these incidents involving Breshears
                            No. 04-41479
                                 -4-

had occurred eight or more years prior to 2002, there appears to

have been a reasonable penological reason for the assignment of

Breshears to the hoe squad in 2001.   Breshears’s days-long

assignment to the boiler room on October 31, 2002, appears to

have been triggered only by a boiler-room supervisor’s request

for more workers and Breshears’s having asked Casal, who started

as warden only in September 2002, to assign him to such job

because he had held a boiler-room job in the past.

     Breshears also has asserted that the defendants violated his

right of access to the courts by stealing his original complaint

and exhibits in this action.   Prisoners have a constitutionally

protected right of access to the courts.    Bounds v. Smith, 430

U.S. 817, 821 (1977).    Although the exact contours of this right

are somewhat obscure, the Supreme Court has not extended the

right to encompass more than the ability to prepare and transmit

a necessary legal document to a court.     Brewer v. Wilkinson, 3

F.3d 816, 821 (5th Cir. 1993).   A prisoner must show an actual

injury to prevail on an access-to-the-courts claim.     Lewis v.

Casey, 518 U.S. 343, 351 (1996).   The examples of prejudice cited

in Lewis include the dismissal of a complaint that fails to

satisfy a technical requirement because of inadequate prison

legal resources.   Id.

     Breshears’s access-to-the-courts claim has been and remains

speculative.   It is based primarily on the affidavit of a fellow

inmate who, at an unspecified time, allegedly saw defendant Brown

in the prison mailroom reading inmate mail.    Breshears also has

not shown an “actual injury” to this claim, because he re-filed a
                           No. 04-41479
                                -5-

complaint and many of the same evidentiary materials within three

months of the alleged theft.   His contention that his memory

regarding the incidents of his complaint has faded involves

speculation as to what material facts he may have forgotten.    No

genuine issue of material fact remained as to this claim.

     Breshears has effectively abandoned any Eighth Amendment

claims regarding his work in the fields, as he has failed to

brief such claims in this appeal.    See Murphy v. Collins, 26 F.3d

541, 542 n.1 (5th Cir. 1994); FED. R. APP. P. 28(a)(9).

     Breshears has not demonstrated that the district court

abused its discretion in refusing to require the defendants to

respond to his discovery requests.   See King v. Dogan, 31 F.3d

344, 346 (5th Cir. 1994); Tarver v. City of Edna, 410 F.3d 745,

752 (5th Cir. 2005).

     The judgment of the district court is AFFIRMED.